UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Michael Castino ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period: February 28, 2014 Item 1. Reports to Stockholders. Semi-Annual Report February 28, 2014 VIDENT INTERNATIONAL EQUITY FUND Ticker: VIDI VIDENT CORE US EQUITY FUND Ticker: VUSE VIDENT FUNDS TABLE OF CONTENTS Page Portfolio Allocation 1 Schedules of Investments 3 Statements of Assets and Liabilities 38 Statements of Operations 39 Statements of Changes in Net Assets 40 Financial Highlights 42 Notes to Financial Statements 44 Approval of Advisory Agreements and Board Considerations 50 Expense Example 54 Information About the Portfolio Holdings 56 Information About Proxy Voting 56 Privacy Policy 57 VIDENT INTERNATIONAL EQUITY FUND PORTFOLIO ALLOCATION As of February 28, 2014 (Unaudited) Percentage of Country Net Assets Japan % Malaysia Hong Kong China Indonesia Singapore India Thailand United Kingdom Brazil South Africa Taiwan, Province of China Belgium Canada Germany Netherlands Philippines Switzerland New Zealand Poland Ireland Israel Mexico Russian Federation Chile Austria Peru Republic of Korea Turkey Australia Colombia France Italy Spain Sweden Short-term and other assets TOTAL % 1 VIDENT CORE US EQUITY FUND PORTFOLIO ALLOCATION As of February 28, 2014 (Unaudited) Percentage of Sector Net Assets Manufacturing % Finance and Insurance Retail Trade Information Mining, Quarrying, and Oil and Gas Extraction Professional, Scientific, and Technical Services Wholesale Trade Utilities Administrative and Support and Waste Management and Remediation Services Health Care and Social Assistance Transportation and Warehousing Real Estate and Rental and Leasing Educational Services Management of Companies and Enterprises Accommodation and Food Services Agriculture, Forestry, Fishing and Hunting Other Services (except Public Administration) Arts, Entertainment, and Recreation Construction Health Care Cash and other assets in excess of liabilities % 2 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS – 96.1% Australia – 2.2% Aurizon Holdings Ltd $ Australia & New Zealand Banking Group BHP Billiton Ltd Commonwealth Bank of Australia CSL Ltd Insurance Australia Group Ltd National Australia Bank Ltd Rio Tinto Ltd Telstra Corporation Ltd Wesfarmers Ltd Westfield Group Westfield Retail Trust Westpac Banking Corporation Woodside Petroleum Ltd Woolworths Ltd Austria – 2.3% Andritz AG Erste Group Bank AG IMMOFINANZ AG Oesterreichische Post AG OMV AG Raiffeisen Bank International Telekom Austria AG Verbund AG Vienna Insurance Group AG Voestalpine AG Wienerberger AG Belgium – 2.7% Ageas Anheuser-Busch InBev NV Belgacom SA Colruyt SA Delhaize Group SA The accompanying notes are an integral part of these financial statements. 3 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Belgium (Continued) Groupe Bruxelles Lambert SA $ KBC Groep NV Solvay SA UCB SA Umicore SA Brazil – 1.9% AMBEV SA Banco do Brasil SA BB Seguridade Participacoes SA BRF SA CCR SA Cia Siderurgica Nacional SA Cielo SA Embraer SA Petrol Brasileiros SA Tim Participacoes SA Canada – 2.7% Bank of Montreal* Bank of Nova Scotia* Canadian Imperial Bank Of Commerce* Canadian National Railway Company* Canadian Natural Resources Ltd* Canadian Oil Sands Ltd* Canadian Utilities Ltd* Crescent Point Energy Corporation* Fairfax Financial Holdings Ltd* Goldcorp, Inc.* Intact Financial Corporation* Manulife Financial Corporation* National Bank of Canada* Pembina Pipeline Corporation* Potash Corp of Saskatchewan, Inc.* Rogers Communications, Inc. The accompanying notes are an integral part of these financial statements. 4 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Canada (Continued) Royal Bank of Canada* $ Shaw Communications, Inc.* Toronto-Dominion Bank* Chile – 2.4% Aguas Andinas SA Banco de Chile Banco de Credito Inversiones Banco Santande Chile CAP SA Compania Cervecerias Unidas SA CorpBanca SA Empresa Nacional de Electricidad SA Empresas CMPC SA Enersis SA ENTEL Chile SA Latam Airlines Group SA Sociedad Quimica y Minera de CV China – 4.1% Agricultural Bank of China Ltd Anhui Conch Cement Company Ltd Baidu, Inc. – ADR* Bank of China Ltd Bank of Communication Company Ltd China Construction Bank China Life Insurance Company Ltd China Mengniu Dairy Company Ltd China Petroleum & Chemical Corporation ENN Energy Holdings Ltd Hongkong Land Holdings Ltd Jardine Matheson Holdings Ltd Jardine Strategic Holdings Ltd PetroChina Company Ltd Ping An Insurance Group Company of China Ltd The accompanying notes are an integral part of these financial statements. 5 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) China (Continued) Sands China Ltd $ Tencent Holdings Ltd Want Want China Holdings Ltd Wynn Macau Ltd Colombia – 2.2% Almacenes Exito SA Banco Davivienda SA Cemex Latam Holdings SA* Corp Financiera Colombiana SA Ecopetrol SA Grupo Argos SA Grupo de Inversiones Suramericana SA Isagen SA ESP France – 2.1% Air Liquide SA AXA SA BNP Paribas SA Cie De St-Gobain Danone Essilor International SA L’oreal SA LVMH Moet Hennessy Louis Vuitton SA Orange SA Pernod Ricard SA Sanofi Schneider Electric SA Total SA Vinci SA Vivendi SA Germany – 2.7% Adidas AG Allianz SE The accompanying notes are an integral part of these financial statements. 6 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Germany (Continued) BASF SE $ Bayer AG Bayerische Motoren Werke AG Daimler AG Deutsche Bank AG Deutsche Post AG Deutsche Telekom AG E.ON SE Fresenius SE & Company KGaA Linde AG SAP AG Siemens AG Hong Kong – 4.4% Beijing Enterprise Holdings Ltd Cheung Kong (Holdings) Ltd Cheung Kong Infrastructure Holdings Ltd China Merchant Holdings (International) Company Ltd China Overseas Land & Investment Ltd China Resources Enterprise Ltd China Resources Land Ltd China Resources Power Holdings Company Ltd China Unicom (Hong Kong) Ltd Esprit Holdings Ltd Fosun International Ltd Galaxy Entertainment Group Ltd* Hang Lung Group Ltd Hang Lung Properties Ltd Henderson Land Development Company Ltd Hong Kong & China Gas Company Ltd Hong Kong Exchanges and Clearing Ltd Hutchison Whampoa Ltd Industrial & Commercial Bank of China Kunlun Energy Company Ltd Lenovo Group Ltd The accompanying notes are an integral part of these financial statements. 7 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Hong Kong (Continued) Li & Fung Ltd $ New World Development Company Sino Land Company Ltd Sinopec Engineering Group Company Ltd SJM Holdings Ltd Sun Art Retail Group Ltd Sun Hung Kai Properties Ltd Techtronic Industries Company Ltd Tingyi Cayman Island Holding Corporation Wharf (Holdings) Ltd Wheelock and Company Ltd India – 1.5% Axis Bank Ltd – GDR ICICI Bank Ltd – ADR Infosys Ltd – ADR Larsen & Toubro Ltd Mahindra & Mahindra Ltd Reliance Industries Ltd – GDR Tata Motors Ltd – ADR Indonesia – 3.5% Adaro Energy Tbk Astra International Tbk PT Bank Central Asia Tbk PT Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Bank Rakyat Indonesia Persero Gudang Garam Tbk PT Indocement Tunggal Prakarsa Tbk Indofood Sukses Makmur Tbk PT Kalbe Farma Tbk PT Lippo Karawaci Tbk PT Matahari Department Store Tbk* Perusahaan Gas Negara Persero The accompanying notes are an integral part of these financial statements. 8 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Indonesia (Continued) PT XL Axiata Tbk $ Semen Indonesia Persero Tbk PT Telekomunikasi Indonesian Persero Tower Bersama Infrustructure Tbk Unilever Indonesia Tbk PT United Tractors Tbk PT Ireland – 2.5% Alkermes PLC* Bank of Ireland* CRH PLC Glanbia PLC Jazz Pharmaceuticals PLC* Kerry Group PLC Paddy Power PLC Ryanair Holdings PLC – ADR* Smurfit Kappa Group PLC Israel – 2.5% Bank Hapoalim BM Bank Leumi Le-Israel BM* Check Point Software Technology Ltd* Elbit Systems Ltd Israel Chemicals Ltd Israel Corporation Ltd* Isramco Negev 2 LP* Mellanox Technologies Ltd* NICE Systems Ltd Taro Pharmaceutical Industries Ltd* Teva Pharmaceutical Industries Ltd Italy – 2.1% Assicurazioni Generali SpA Atlantia SpA Enel SpA The accompanying notes are an integral part of these financial statements. 9 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Italy (Continued) Eni SpA $ Fiat SpA* Intesa Sanpaolo SpA Luxottica Group SpA Saipem SpA Snam SpA Telecom Italia SpA Unicredit SpA Japan – 5.4% FUJIFILM Holdings Corporation Honda Motor Company Hoya Corporation Inpex Corporation Japan Tobacco, Inc. JX Holdings, Inc. Kao Corporation Kddi Corporation Lawson, Inc. Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Nippon Telephone and Telegraph Corporation Oriental Land Company Ltd Otsuka Holdings Company Ltd Seven & I Holdings Company Ltd SoftBank Corporation Sumitomo Electric Industries Ltd Sumitomo Mitsui Financial Group Ltd Takeda Pharmaceutical Company Ltd Toyota Motor Corporation Toyota Tsusho Corporation Malaysia – 4.9% AMMB Holdings Bhd Axiata Group Bhd The accompanying notes are an integral part of these financial statements. 10 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued Shares Security Description Value COMMON STOCKS (Continued) Malaysia (Continued) Felda Global Ventures Holdings Bhd $ Gamuda Bhd Genting Malaysia Bhd IHH Healthcare Bhd* IJM Corporation Bhd IOI Corporation Bhd Malayan Banking Bhd Malaysia Airports Holdings Bhd Petronas Dagangan Bhd Public Bank Bhd RHB Capital Bhd Sapurakencana Petroleum Bhd* Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UEM Sunrise Bhd UMW Holdings Bhd Mexico – 2.5% Alfa SAB De CV America Movil SAB de CV Arca Continental SAB De CV Coca-Cola FEMSA SAB de CB Grupo Bimbo SAB de CV Grupo Financiero Banorte SAB de CV Grupo Financiero Santander Mexico SAB de CV Grupo Mexico SAB de CV Kimberly-Clark de Mexico SAB de CV Wal-Mart de Mexico SAB de CV Netherlands – 2.7% Aegon NV Akzo Nobel NV CNH Industrial NV* The accompanying notes are an integral part of these financial statements. 11 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Netherlands (Continued) European Aeronautic Defence and Space Company EADS N.V. $ Heineken NV ING Groep NV* Koninklijke Ahold NV Koninklijke DSM NV Koninklijke KPN NV* Koninklijke Philips NV Reed Elsevier NV Unilever NV Yandex NV* New Zealand – 2.6% Auckland International Airport Fisher & Paykel Healthcare Corporation Fletcher Building Ltd Mighty River Power NPV Ryman Healthcare Ltd Sky Network Television Ltd SKYCITY Entertainment Group Ltd Telecom Corp of New Zealand Ltd Trade Me Group Ltd Xero Limited* Peru – 2.3% Alicorp SAA BBVA Banco Continental SA Cementos Pacasmayo SAA Credicorp Ltd Ferreycorp SAA Grana y Montero SA Intercorp Financial Services, Inc. Union Andina de Cementos SAA Volcan Cia Minera SAA The accompanying notes are an integral part of these financial statements. 12 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Philippines – 2.7% Alliance Global Group, Inc. $ Ayala Corporation Ayala Land, Inc. BDO Unibank, Inc. GT Capital Holdings, Inc. International Container Terminal Services, Inc. JG Summit Holdings, Inc. Manila Electric Company Metro Pacific Investments Corporation Philippine Long Distance Telephone Company Security Bank Corporation SM Investments Corporation SM Prime Holdings Ltd Universal Robina Corporation Poland – 2.6% Asseco Poland SA Bank Handlowy w Warszawie SA Bank Pekao SA Bank Zachodni WBK SA Cyfrowy Polsat SA* LPP SA Lubelski Wegiel Bogdanka SA PGE SA Polskie Gornictwo Naftowe i Gazownictwo SA Powszechna Kasa Oszczednosci Bank Polski SA Telekomunikacja Polska SA Republic of Korea – 2.3% Amorepacific Corporation* Cheil Industries, Inc. E-Mart Company Ltd Hana Financial Group, Inc. KB Financial Group, Inc. Kia Motors Corporation The accompanying notes are an integral part of these financial statements. 13 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Republic of Korea (Continued) Korea Electric Power Corporation $ LG Chem Ltd LG Household & Health Care Ltd Naver Corporation Samsung Electro-Mechanics Company Ltd Samsung Electronics Company Ltd Samsung Fire & Marine Insurance Company Ltd Samsung Life Insurance Company Ltd SK Hynix, Inc.* SK Telecom Company Ltd Russian Federation – 2.5% Lukoil OAO – ADR* Magnit OJSC Mobile Telesystems OJSC – ADR NovaTek OAO Rosneft Oil OJSC Sberbank of Russia Surgutneftegas OAO Tatneft OAO Singapore – 3.0% Avago Technologies Ltd City Developments Ltd ComfortDelGro Corporation Ltd DBS Group Holdings Ltd Genting Singapore PLC Golden Agri-Resources Ltd Hutchison Port Holdings Trust Jardine Cycle & Carriage Ltd Noble Group Ltd Sembcorp Industries Ltd Sembcorp Marine Ltd Singapore Exchange Ltd Singapore Press Holdings Ltd The accompanying notes are an integral part of these financial statements. 14 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Singapore (Continued) Singapore Technologies Engineering Ltd $ Singapore Telecommunications Ltd Wilmar International Ltd South Africa – 2.8% Anglogold Ashanti Ltd Barclays Africa Group Ltd Bidvest Group Ltd Imperial Holdings Ltd Kumba Iron Ore Ltd MTN Group Ltd Naspers Ltd Nedbank Group Ltd Remgro Ltd Sanlam Ltd Sasol Ltd Standard Bank Group Ltd Steinhoff International Holdings Vodacom Group Ltd Woolworths Holdings Ltd Spain – 2.0% Abertis Infraestructuras SA Amadeus It Holding SA Banco Bilbao Vizcaya Argentari Banco de Sabadell SA Banco Popular Espanol SA Banco Santander SA Iberdrola SA Inditex SA Repsol SA Telefonica SA Sweden – 2.0% Assa Abloy AB The accompanying notes are an integral part of these financial statements. 15 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Sweden (Continued) Ericsson $ Hennes & Mauritz AB Hexagon AB Investor AB Nordea Bank AB Sandvik AB Skandinaviska Enskilda Banken AB Svenska Cellulosa AB SCA Svenska Handelsbanken AB Swedbank AB Teliasonera AB Volvo AB Switzerland – 2.7% ABB Ltd Cie Financiere Richemont SA Credit Suisse Group AG Glencore Xstrata PLC Nestle SA Novartis AG Roche Holdings AG Swiss Re AG Syngenta AG UBS AG Zurich Insurance Group AG Taiwan, Province of China – 2.9% China Steel Corporation Chunghwa Telecom Company Ltd Delta Electronics, Inc. First Financial Holding Company Ltd Hon Hai Precision Industry Company Pou Chen Corporation Taiwan Cooperative Financial Holdings Taiwan Mobile Company Ltd The accompanying notes are an integral part of these financial statements. 16 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Taiwan, Province of China (Continued) Taiwan Semiconductor Manufacturing Company Ltd $ Teco Electric & Machinery Company Thailand – 3.3% Airports of Thailand PCL Bank of Ayudhya PCL Banpu PCL Big C Supercenter PCL BTS Group Holdings PCL Central Pattana PCL Charoen Pokphand Foods PCL Delta Electronics Thailand PCL Kasikornbank PCL Krung Thai Bank PCL Land & Houses PCL PTT Global Chemical PCL Shin Corporation PCL Siam Cement PCL Siam Makro PCL Thai Beverage PLC Thai Oil PCL Thai Union Frozen Products PCL Turkey – 2.1% Anadolu Efes Biracilik Ve Malt BIM Birlesik Magazalar AS Coca Cola Icecek AS Enka Insaat ve Sanayi AS Eregli Demir ve Celik Fabrikal Haci Omer Sabanci Holding AS Tav Havalimanlari Holding AS Tupras Turkiye Petrol Rafineri Turk Hava Yollari Turkcell Iletisim Hizmetleri AS* The accompanying notes are an integral part of these financial statements. 17 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Turkey (Continued) Turkiye Halk Bankasi AS $ Yapi ve Kredi Bankasi AS United Kingdom – 3.0% Anglo American PLC AstraZeneca PLC BG Group PLC BP PLC Centrica PLC Compass Group PLC DCC PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Legal & General Group PLC National Grid PLC Next PLC Reckitt Benckiser Group PLC Reed Elsevier PLC Rolls-Royce Holdings PLC* Royal Dutch Shell PLC Tesco Corporation Unilever PLC Vodafone Group PLC WPP PLC TOTAL COMMON STOCKS (Cost $610,430,372) PREFERRED STOCKS – 1.1% Brazil – 1.1% Banco Bradesco SA Cia Energetica de Minas Gerais Companhia Brasileira de Distribuicao Grupo de Acucar Itau Unibanco Holdings SA The accompanying notes are an integral part of these financial statements. 18 VIDENT INTERNATIONAL EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value PREFERRED STOCKS (Continued) Brazil (Continued) Telefonica Brasil SA $ Vale SA TOTAL PREFERRED STOCKS (Cost $7,608,142) REITS – 0.8% Singapore – 0.5% CapitaCommercial Trust CapitaMall Trust Suntec Real Estate Investment Trust South Africa – 0.1% Growthpoint Properties Ltd Turkey – 0.2% Emlak Konut Gayrimenkul Yatirim Ortakligi AS TOTAL REITS (Cost $4,608,223) EXCHANGE TRADED NOTES – 1.9% India – 1.9% iPath MSCI India Index ETN* TOTAL EXCHANGE TRADED NOTES (Cost $11,807,538) MONEY MARKET FUNDS – 0.0% Short Term Investment Trust Liquid Assets Portfolio, 0.02% (a) TOTAL MONEY MARKET FUNDS (Cost $43,212) TOTAL INVESTMENTS – 99.9% (Cost $634,497,487) Other Assets in Excess of Liabilities – 0.1% NET ASSETS – 100.0% $ (a) Annualized seven-day yield as of February 28, 2014 * Non-income producing security. ADR American Depository Receipt GDR Global Depository Receipt The accompanying notes are an integral part of these financial statements. 19 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS – 95.1% Accommodation and Food Services – 0.9% Brinker International, Inc. $ Darden Restaurants, Inc. McDonalds Corporation Penn National Gaming, Inc.* Administrative and Support and Waste Management and Remediation Services – 2.5% ABM Industries, Inc. AECOM Technology Corporation* Baker Hughes, Inc. Brinks Company Dun & Bradstreet Corporation Kelly Services, Inc. Liquidity Services, Inc.* ManTech International Corporation Premiere Global Services, Inc.* Republic Services, Inc. Robert Half International, Inc. The ADT Corporation Waste Management, Inc. Agriculture, Forestry, Fishing and Hunting – 0.5% Fresh Del Monte Produce, Inc. Resolute Forest Products, Inc.* Arts, Entertainment, and Recreation – 0.4% Global Payments, Inc. International Speedway Corporation Construction – 0.4% Comfort Systems USA, Inc. EMCOR Group, Inc. The accompanying notes are an integral part of these financial statements. 20 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Construction (Continued) KBR, Inc. $ MYR Group, Inc.* Educational Services – 1.2% American Public Education, Inc.* Apollo Education Group, Inc.* Bridgepoint Education, Inc.* Capella Education Company DeVry Education Group, Inc. ITT Educational Services, Inc.* K12, Inc.* Finance and Insurance – 13.4% ACE Ltd Aetna, Inc. Aflac, Inc. AllianceBernstein Holding L.P. Allstate Corporation American International Group, Inc. American National Insurance Company Argo Group International Holdings Ltd Aspen Insurance Holdings Ltd Assurant, Inc. AXIS Capital Holdings Ltd Bank of America Corporation Capital One Financial Corporation Capitol Federal Financial, Inc. Cincinnati Financial Corporation Citigroup, Inc. CNA Financial Corporation CNO Financial Group, Inc. Everest Re Group Ltd EZCORP, Inc.* F.N.B Corporation First American Financial Corporation The accompanying notes are an integral part of these financial statements. 21 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Finance and Insurance (Continued) First Comwealth Financial Corporation $ First Financial Bancorp. First Midwest Bancorp, Inc. Fulton Financial Corporation Genworth Financial, Inc.* Global Cash Access Holdings, Inc.* Harbinger Group, Inc.* HCC Insurance Holdings, Inc. Health Net, Inc.* Heartland Payment Systems, Inc. Horace MannEducators Corporation Humana, Inc. Huntington Bancshares, Inc. Infinity Property & Casualty Corporation International Bancshares Corporation Janus Capital Group, Inc. JPMorgan Chase & Company Kemper Corporation KeyCorp Legg Mason, Inc. Loews Corporation MBIA, Inc.* Mercury General Corporation Metlife, Inc. Molina Healthcare, Inc.* National Bank Holdings Corporation Navigators Group, Inc.* NBT Bancorp, Inc. Northwest Bancshares, Inc. OFG Bancorp Old Republic International Corporation Oritani Financial Corporation PartnerRe Ltd PHH Corporation* Piper Jaffray Companies* PNC Financial Services Group, Inc. The accompanying notes are an integral part of these financial statements. 22 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Finance and Insurance (Continued) Protective Life Corporation $ Provident Financial Services, Inc. Regions Financial Corporation Reinsurance Group of America, Inc. Renaissancere Re Holdings Ltd Selective Insurance Group, Inc. Susquehanna Bancshares, Inc. Symetra Financial Corporation TCP Capital Corporation The Chubb Corporation The Hanover Insurance Group, Inc. The Travelers Companies, Inc. TrustCo Bank Corporation NY Trustmark Corporation Umpqua Holdings Corporation Union First Market Bankshares Corporation United Bankshares, Inc. United Fire Group, Inc. UnitedHealth Group, Inc. Validus Holdings Ltd Valley National Bancorp Viad Corporation Viewpoint Financial Group, Inc. W.R. Berkley Corporation Walker & Dunlop, Inc.* Webster Financial Corporation WellCare Health Plans, Inc.* WellPoint, Inc. Western Union Company Wintrust Financial Corporation XL Group PLC Zions Bancorporation Health Care – 0.1% PharMerica Corporation* The accompanying notes are an integral part of these financial statements. 23 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Health Care and Social Assistance – 2.2% Amsurg Corporation* $ Chemed Corporation Community Health Sys Inc New Com* Davita Healthcare Partners, Inc.* HEALTHSOUTH Corporation Kindred Healthcare, Inc. Laboratory Corp. of America Holdings* Lifepoint Hospitals, Inc.* Magellan Health Services, Inc.* Omnicare, Inc. Quest Diagnostics, Inc. Select Medical Holdings Corporation The Ensign Group, Inc. Information – 6.9% AT&T, Inc. Atlantic Tele-Network, Inc. BGC Partners, Inc. CA, Inc. Cablevision Systems Corporation CenturyLink, Inc. Comcast Corporation Compuware Corporation Comverse, Inc.* CSG Systems International, Inc. DST Systems, Inc. Earthlink Holdings Corporation Fidelity National Information Services, Inc. Frontier Communications Corporation Gannett, Inc. IAC/InterActiveCorp Intuit, Inc. John Wiley & Sons, Inc. MedAssets, Inc.* Meredith Corporation Microsoft Corporation The accompanying notes are an integral part of these financial statements. 24 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Information (Continued) NeuStar, Inc.* $ Oracle Corporation Rovi Corporation* Scholastic Corporation Shenandoah Telecommunications Company Symantec Corporation Telephone & Data Systems, Inc. Time Warner Cable, Inc. United States Cellular Corporation Verizon Communications, Inc. Vonage Holdings Corporation* Management of Companies and Enterprises – 1.2% AGL Resources, Inc. American Equity Investment Life Holding Company Associated Banc Corporation Astoria Financial Corporation Cardinal Financial Corporation Community Trust Bancorp, Inc. Compass Diversified Holdings Hancock Holding Company National Penn Bancshares, Inc. The AES Corporation Manufacturing – 34.6% 3M Company A. Schulman, Inc. AAR Corporation Abbott Laboratories ACCO Brands Corporation* Activision Blizzard, Inc. AGCO Corporation Albemarle Corporation Alliant Techsystems, Inc. The accompanying notes are an integral part of these financial statements. 25 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Manufacturing (Continued) Alon USA Energy, Inc. $ Altria Group, Inc. American Railcar Industries, Inc. American Science & Engineering, Inc. American Vanguard Corporation Amkor Technology, Inc.* Archer Daniels Midland Company 92 Ashland, Inc. Autoliv, Inc. Avery Dennison Corporation Axiall Corporation Baxter International, Inc. Becton Dickinson & Company Bemis, Inc. Benchmark Electronics, Inc.* Blount International, Inc.* Boston Scientific Corporation* Brady Corporation Briggs & Stratton Corporation Bristol Myers Squibb Company Broadcom Corporation Brocade Communications Systems, Inc.* Cabot Microelectronics Corporation* Caterpillar, Inc. Checkpoint Systems, Inc.* Chevron Corporation Cintas Corporation Cirrus Logic, Inc.* Coach, Inc. Commercial Metals Company CONMED Corporation CoreLogic, Inc.* CR Bard, Inc. Crocs, Inc.* 69 Cummins, Inc. Daktronics, Inc. The accompanying notes are an integral part of these financial statements. 26 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Manufacturing (Continued) Dana Holding Corporation $ Dean Foods Company* Deere & Company Deluxe Corporation DENTSPLY International, Inc. Domtar Corporation Dover Corporation Dow Chemical Company Dr Pepper Snapple Group, Inc. Drew Industries, Inc. Eli Lilly & Company EMC Corporation Emergent BioSolutions, Inc.* Endo Health Solutions, Inc.* Engility Holdings, Inc.* Entegris, Inc.* Exxon Mobil Corporation Fairchild Semiconductor International* FutureFuel Corporation General Cable Corporation General Dynamics Corporation General Motors Company* Globus Medical, Inc.* Green Plains Renewable Energy, Inc. Greif, Inc. Guess’, Inc. Hanger, Inc.* Harmonic, Inc.* Harris Corporation Harsco Corporation Hewlett-Packard Company Hill-Rom Holdings, Inc. Hi-Tech Pharmacal, Inc.* HNI Corporation HollyFrontier Corporation 75 Hyster Yale Materials Handling, Inc. The accompanying notes are an integral part of these financial statements. 27 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Manufacturing (Continued) ICU Medical, Inc.* $ Impax Laboratories, Inc.* Ingersoll-Rand PLC Ingredion, Inc. Innophos Holdings, Inc. Intel Corporation Inter Parfums, Inc. InterDigital, Inc. International Game Technology Intersil Corporation Invacare Corporation ION Geophysical Corporation* Jabil Circuit, Inc. Johnson & Johnson Joy Global, Inc. Kennametal, Inc. KLA-Tencor Corporation Knoll, Inc. Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Kulicke and Soffa Industries, Inc.* Lattice Semiconductor Corporation* LeapFrog Enterprises, Inc.* Lear Corporation Leggett & Platt, Inc. Lexmark International, Inc. Lockheed Martin Corporation LyondellBasell Industries NV Marathon Oil Corporation Marathon Petroleum Corporation Marvell Technology Group Ltd Materion Corporation Matson, Inc. Maxim Integrated Products, Inc. Merck & Company, Inc. Meridian Bioscience, Inc. The accompanying notes are an integral part of these financial statements. 28 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Manufacturing (Continued) Micrel, Inc. $ Modine Manufacturing Company* Murphy Oil Corporation Myers Industries, Inc. Myriad Genetics, Inc.* National Oilwell Varco, Inc. Neenah Paper, Inc. NetApp, Inc. Netgear, Inc.* Newport Corporation* Northrop Grumman Corporation NVIDIA Corporation Olin Corporation OmniVision Technologies, Inc.* Oshkosh Corporation PBF Energy, Inc. PDL BioPharma, Inc. Pepsico, Inc. Philip Morris International, Inc. Pier 1 Imports, Inc. Pilgrim’s Pride Corporation* Pitney Bowes, Inc. Plantronics, Inc. Plexus Corporation* QLogic Corporation* Quad/Graphics, Inc. 93 Quaker Chemical Corporation Questcor Pharmaceuticals, Inc. Raytheon Company ResMed, Inc. Rockwell Collins, Inc. RR Donnelley & Sons Co. Sanderson Farms, Inc. SanDisk Corporation Sanmina Corporation* Schweitzer-Mauduit International, Inc. The accompanying notes are an integral part of these financial statements. 29 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Manufacturing (Continued) Seagate Technology PLC $ Select Comfort Corporation* Skyworks Solutions, Inc.* Smith & Wesson Holding Corporation* Sonoco Products Company Spirit Aerosystems Holdings, Inc.* St Jude Medical, Inc. Standard Motor Products, Inc. Steelcase, Inc. Steris Corporation Stryker Corporation Sturm, Ruger & Company, Inc. Super Micro Computer, Inc.* Superior Industries International, Inc. Tesco Corporation* Texas Instruments, Inc. The J.M. Smucker Company The Jones Group, Inc. The Mosaic Company The Scotts Miracle-Gro Co. The Wendy’s Company Timken Company Titan International, Inc. TRW Automotive Holdings Corporation* TTM Technologies , Inc.* Tupperware Brands Corporation Tyson Foods, Inc. UniFirst Corporation Valero Energy Corporation 88 Valmont Industries, Inc. Varian Medical Systems, Inc.* Vera Bradley, Inc.* Wabash National Corporation* Western Digital Corporation Western Refining, Inc. 85 Whirlpool Corporation The accompanying notes are an integral part of these financial statements. 30 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Manufacturing (Continued) Zimmer Holdings, Inc. $ Mining, Quarrying, and Oil and Gas Extraction – 6.8% Alpha Natural Resources, Inc.* C&J Energy Services, Inc.* Chesapeake Energy Corporation Cliffs Natural Resources, Inc. Cloud Peak Energy, Inc.* Coeur Mining Inc.* ConocoPhillips Denbury Resources, Inc. Devon Energy Corporation Diamond Offshore Drilling, Inc. Freeport-McMoRan Copper & Gold, Inc. Helmerich & Payne, Inc. Hess Corporation Key Energy Services, Inc.* Nabors Industries Ltd Newfield Exploration Company* Newmont Mining Corporation Occidental Petroleum Corporation Patterson-UTI Energy, Inc. Peabody Energy Corporation SandRidge Energy, Inc.* Stone Energy Corporation* Superior Energy Services, Inc. Swift Energy Company* Transocean Ltd W&T Offshore, Inc. Other Services (except Public Administration) – 0.5% Regis Corporation Steiner Leisure Ltd* The accompanying notes are an integral part of these financial statements. 31 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Other Services (except Public Administration) (Continued) Weight Watchers International, Inc. $ Professional, Scientific, and Technical Services – 5.8% Accenture PLC Amdocs Ltd Amgen, Inc. AMN Healthcare Services, Inc.* Booz Allen Hamilton Holding Corporation Broadridge Financial Solutions, Inc. CACI International, Inc.* Computer Programs & Systems, Inc. Computer Sciences Corporation Convergys Corporation Conversant, Inc.* Epiq Systems, Inc. F5 Networks, Inc.* Forrester Research, Inc. FTI Consulting, Inc.* ICF International, Inc.* Insperity, Inc. International Business Machines Corporation Monster Worldwide, Inc.* Navigant Consulting, Inc.* Omnicom Group, Inc. Quality Systems, Inc. Resources Connection, Inc. Sykes Enterprises, Inc.* Synnex Corporation* TeleTech Holdings, Inc.* Unisys Corporation* URS Corporation VCA Antech, Inc.* The accompanying notes are an integral part of these financial statements. 32 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Real Estate and Rental and Leasing – 0.1% McGrath Rentcorp $ Retail Trade – 8.9% Aarons, Inc. Abercrombie & Fitch Company American Eagle Outfitters, Inc. ANN, Inc.* Best Buy, Inc. Big Lots, Inc.* Brown Shoe, Inc. Buckle, Inc. Cash America International, Inc. Chico’s FAS, Inc. Childrens Place Retail Stores, Inc.* CVS Caremark Corporation Delek US Holdings, Inc. Dillards, Inc. DSW, Inc. Express, Inc.* Family Dollar Stores, Inc. Foot Locker, Inc. Fred’s, Inc. Gamestop Corporation Genesco, Inc.* Ingram Micro, Inc.* Insight Enterprises, Inc.* Kohls Corporation Macy’s, Inc. McKesson Corporation Mens Wearhouse, Inc. Nordstrom, Inc. Office Depot, Inc.* Owens & Minor, Inc. Pep Boys – Manny, Moe & Jack* PetSmart, Inc. Ross Stores, Inc. Safeway, Inc. The accompanying notes are an integral part of these financial statements. 33 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Retail Trade (Continued) Spartan Stores, Inc. $ Stage Stores, Inc. Staples, Inc. Stein Mart, Inc. Target Corporation The Gap, Inc. The Kroger Company Wal-Mart Stores, Inc. Williams-Sonoma, Inc. Transportation and Warehousing – 2.0% Alaska Air Group, Inc. Carnival Corporation Con-way, Inc. CSX Corporation FedEx Corporation Hawaiian Holdings, Inc.* JetBlue Airways Corporation* Landstar System, Inc. Marten Transport Ltd Norfolk Southern Corporation Republic Airways Holdings, Inc.* SkyWest, Inc. Southwest Airlines Company Werner Enterprises, Inc. Utilities – 2.7% Ameren Corporation American Electric Power, Inc. Avista Corporation DTE Energy Company Edison International El Paso Electric Company Entergy Corporation Exelon Corporation The accompanying notes are an integral part of these financial statements. 34 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value COMMON STOCKS (Continued) Utilities (Continued) Northwest Natural Gas Company $ Pinnacle West Capital Corporation PNM Resources, Inc. Portland General Electric Company Public Service Enterprise Group, Inc. Southwest Gas Corporation Teco Energy, Inc. UGI Corporation Vectren Corporation Wholesale Trade – 4.0% Anixter International, Inc. Applied Industrial Technologies, Inc. Arrow Electronics, Inc.* Avnet, Inc. Cardinal Health, Inc. Chiquita Brands International, Inc.* Covidien PLC Express Scripts Holding Company* Genuine Parts Company Henry Schein, Inc.* Herbalife Ltd Kaman Corporation Patterson Companies, Inc. Reliance Steel & Aluminum Company ScanSource, Inc.* Schnitzer Steel Industries, Inc. Sysco Corporation TE Connectivity Ltd United Stationers, Inc. Universal Corporation Xerox Corporation TOTAL COMMON STOCKS (Cost $9,407,401) The accompanying notes are an integral part of these financial statements. 35 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value REITS – 3.7% Finance and Insurance – 2.4% American Capital Agency Corporation $ American Capital Mortgage Investment Corporation Anworth Mortgage Asset Company Apollo Commercial Real Estate Finance, Inc. Camden Property Trust Chesapeake Lodging Trust Chimera Investment Corporation Colony Financial, Inc. CYS Investments, Inc. Hatteras Financial Corporation Invesco Mortgage Capital, Inc. Mack-Cali Realty Corporation Real Estate and Rental and Leasing – 1.3% Ashford Hospitality Trust, Inc. Brandywine Realty Trust Capstead Mortgage Corporation Diamondrock Hospitality Company EPR Properties Government Properties Income Trust Piedmont Office Realty Trust, Inc. RAIT Financial Trust Two Harbors Investment Corporation TOTAL REITS (Cost $359,220) INVESTMENT COMPANIES – 0.4% Finance and Insurance – 0.4% American Capital Ltd* Hercules Technology Growth Capital, Inc. Triangle Capital Corporation TOTAL INVESTMENT COMPANIES (Cost $37,338) The accompanying notes are an integral part of these financial statements. 36 VIDENT CORE US EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) (Continued) Shares Security Description Value MONEY MARKET FUNDS – 0.3% Short Term Investment Trust Liquid Assets Portfolio, 0.02% (a) $ TOTAL MONEY MARKET FUNDS (Cost $26,908) TOTAL INVESTMENTS – 99.5% (Cost $9,830,867) Other Assets in Excess of Liabilities – 0.5% NET ASSETS – 100.0% $ (a) Annualized seven-day yield as of February 28, 2014. * Non-income producing security. The accompanying notes are an integral part of these financial statements. 37 VIDENT FUNDS STATEMENTS OF ASSETS & LIABILITIES February 28, 2014 (Unaudited) Vident Vident International Core US Equity Fund Equity Fund ASSETS Investments in Securities, at Value* $ $ Cash Foreign Currency* — Receivable for Fund Shares Sold Interest and Dividends Receivable Receivable for Investments Sold Foreign Currency Receivable — Total Assets LIABILITIES Payable for Investments Purchased Management Fees Payable Payable for Foreign Currency — Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in Capital $ $ Undistributed (Accumulated) Net Investment Income (Loss) Accumulated Net Realized Gain (Loss) on Investments ) ) Net Unrealized Appreciation (Depreciation) on: Investments in securities Foreign currency and translation of other assets and liabilities in foreign currency ) — Net Assets $ $ * Identified Cost: Investments in securities $ $ Foreign currency — Shares Outstanding^ Net Asset Value, Offering and Redemption Price per Share $ $ ^ No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 38 VIDENT FUNDS STATEMENTS OF OPERATIONS Period Ended February 28, 2014 (Unaudited) Vident Vident International Core US Equity Fund(1) Equity Fund(2) INVESTMENT INCOME Income: Dividends (net of withholding tax of $252,388 and $0) $ $ Interest 1 Total Investment Income Expenses: Management Fees Total Expenses Net Investment Income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on: Investment securities ) ) Net Change in Unrealized Appreciation (Depreciation) of: Investments in securities Foreign currency and translation of other assets and liabilities in foreign currency ) — Net Realized and Unrealized Gain (Loss) on Investments ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ Fund commenced operations on October 30, 2013. The information presented is for the period October 30, 2013 to February 28, 2014. Fund commenced operations on January 22, 2014. The information presented is for the period January 22, 2014 to February 28, 2014. The accompanying notes are an integral part of these financial statements. 39 VIDENT INTERNATIONAL EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended February 28, 2014* (Unaudited) OPERATIONS Net Investment Income $ Net Realized Gain (Loss) on Investments ) Change in Unrealized Appreciation (Depreciation) of Investments Net Increase (Decrease) in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS From Net Investment Income ) Total Distributions to Shareholders ) CAPITAL SHARE TRANSACTIONS Proceeds from Shares Sold Transaction Fees Net Increase (Decrease) in Net Assets Derived from Net Share in Outstanding Shares Net Increase (Decrease) in Net Assets $ NET ASSETS Beginning of Period $
